                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    L.W., in her capacity as parent and guardian of     CASE NO. C19-0065-JCC
      minor student B.W.,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      RENTON SCHOOL DISTRICT,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulated motion for withdrawal of

19   counsel and appearance of new law office (Dkt. No. 18). The motion is GRANTED. Shannon

20   McMinimee and Cedar Law PLLC are permitted leave to withdraw as counsel for Plaintiff in

21   this case. Jinju Park remains as counsel for Plaintiff, and Countermark Law PLLC shall be

22   substituted as new counsel for Plaintiff.

23          DATED this 18th day of July 2019.

24                                                         William M. McCool
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26
                                                           Deputy Clerk

     MINUTE ORDER
     C19-0065-JCC
     PAGE - 1
